ORDER

PER CURIAM:
The Rule to Show Cause entered by this Court on September 28, 1993, is discharged, and it is hereby
ORDERED that William D. Anthony be and he is suspended from the Bar of this Commonwealth for a period of two years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
PAPADAKOS, J., files a dissenting statement in which CASTILLE, J., joins.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R180Í, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.